ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the Honorable Peter E. Becker, Florence County Magistrate, is hereby assigned to preside over the Twelfth Circuit Family Court Juvenile Drug Court Program. Pursuant to this appointment, the Honorable Peter *240E. Becker may impose sanctions for violations of the conditions of the Juvenile Drug Court Program. Sanctions may include, but are not limited to, public service work, additional treatment, issuance of a bench warrant, or termination of participation in the Juvenile Drug Court Program.
This order is effective immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal, C.J.
FOR THE COURT